ON REHEARING.
BRACE, P. J.
— Among the multitudinous instructions asked for the defendant, and refused by the court, there are three — numbered 2, 4 and 7 — which may be said to fairly raise the question, whether or not the husband is liable for the torts of the wife, committed during coverture. By its refusal of these instructions the trial cout held that he was; and while this question was duly considered, in the disposition of the case made by the foregoing opinion there was no-specific ruling upon it in the opinion, for the reason that as it was not sought to charge the husband, and the case was not put to the jury on the theory of any liability of the husband for the wife’s conduct, unless he participated therein, the verdict could not on the facts of the case have been affected by this action of the court even if its theory was untenable. "We then thought, however, and the argument on the rehearing has not changed our opinion, that the theory of the court was correct. “At common law, the husband is liable to an action for damages caused by the torts or wrongful acts of his wife during coverture, when the same are prejudicial to the persons or property of others. . . . And the rule applies to the torts of the wife committed both before and during coverture.” [Tyler on In. & Coverture (2 Ed.), sec. 233, and cases cited.] This is *408not disputed. Ever since the organization of the State, the common law, by positive statutory enactment, has been the law of this State, except where changed or repealed by statute, and it has always been held in this State by a long and unbroken line of decisions, too numerous to cite, that statutes in derogation of the common law must be strictly construed.
The contention of counsel for defendants is, that this, rule of the common law has been changed by the statute commonly known as the “Married Woman’s Act, Revised Statutes 1889, sections 6864, 6868, 6869 and 6870. From which it is argued that, as by these statutory provisions the husband’s common law rights' in the property of his wife are abrogated, the reason of the rule has ceased, and the rule itself ought to go with it. With the question of what ought to be the law we have nothing to do; that is a question for the legislative department of the State. The only question that we can determine here is whether the legislature has in fact by these enactments repealed the common law upon this subject. The object of this statute was to remove certain disabilities of the wife, in the marital relation, as it existed at common law. The means adopted to accomplish this end was by conferring upon the .wife certain specific rights ■which she did not have at common law. While the first three sections of the statute are devoted, to this subject — the rights and liabilities of the wife — -they bear upon their face evidence that the legislature was not unmindful of the liabilities of the husband at common law, and the effect that this legislation would have upon those liabilities, and in the last section limited and defined that effect in the following language: “Sec. 6870. The husband’s property, except such as may be acquired from the wife, shall be exempt from all debts and liabilities contracted or incurred by his wife before their marriage.”
*409Here, upon the familiar principle of expressio unius exclusio alterius, is a positive expression of the legislative intent as to the extent to which this legislation should go in exempting the husband from the liabilities of the wife. Before this enactment he was liable for her torts committed before marriage, as well as during coverture. Thereafter he was to be liable for her torts committed before marriage only to the extent of the property acquired from the wife. If we keep within the legislative intent discovered by the usual rules of interpretation, as is our duty to do, how can we hold that the husband, by virtue of this statute, is not liable for the torts of the wife committed during coverture, as he was before its enactment? In order to do so, wo would have to entirely ignore this section of the statute, as counsel do in their argument, disregard the legislative intent so far as it can be discovered from the terms of the statutes, and base our ruling on the assumption that the reasons for the existence of this liability at common law were wiped out by the enactment; therefore, the liability must go with it; this assumption being at the same time unwarranted. Eor although the absorption of the wife’s property by the husband, permitted by the common law, may have been the reason, and a sufficient one, for holding him liable for her torts committed before the marriage, his liability for her torts committed during coverture, while supported by that reason also, had another, a broader, and more enduring foundation in the absolute unity of husband and wife in the marital relation. As contemplated by that law, they were two persons, made one by marriage, one entity — the family —whose head was the husband, with power to control and direct the conduct and action of its members, and with a corresponding liability to society for such conduct and action. This basis, this reason, for the liability of the husband for the torts of the wife committed during coverture remain intact of legislative interference thus far in this *410State, and so long as it does remain, there is reason for the liability, whether sufficient or not it is for the legislature and not for the courts to say, and we can not assume that this liability for the protection of society has ceased because a reason therefor no longer exists. When by legislative enactment, marriage in this State becomes a mere civil contract- — a mere community of interest based on property —then the reason for the rule may cease to exist, but so long as it remains the sacred relation contemplated in the common as in the Divine Law, a reason therefor must remain.
All the rulings of the appellate courts of this State touching this subject, thus far reported, are in harmony with this view of the effect of these statutes. None are in conflict with it, and in one of those cases [Flesh v. Lindsay, 115 Mo. 1], it was expressly held that both husband and wife were' liable for the negligence of the wife’s servant — the court saying, after a review of the authorities, “We hold that both at common law and under the statute the defendant and her husband are jointly liable.” The cases are all cited in the briefs of counsel- on the rehearing, and the citations will appear with the report of this case. The cases from other states, some of which are one way and some the other, and all of which we have examined and considered, are also cited in the briefs of counsel. And as, at the heel of the call we have not time to review them, we must content ourselves with this reference, and the trite observation that courts may sometimes well arrive at different conclusions on the same subject, when those conclusions are governed by variant statutes of different States to be construed in pari materia with other statutes of the same State. This may perhaps account for the contrariety in some instances. However that may be, we must construe this statute of Missouri for ourselves, and the construction here put upon it seems to us the only fair *411and. logical deduction from its terms, a deduction in harmony with the previous rulings of this court, with the genius and spirit of our institutions, and with the morals, manners and customs of our people.
Since the argument on the rehearing we have gone over the whole case again, and still finding no error for which the judgment of the circuit court should be reversed, the same will stand affirmed as directed in the foregoing opinion.
All concur.